January 11, 1993      [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                          

No. 92-1795

                        SHERYL L. VIZVARY,

                      Plaintiff, Appellant,

                                v.

         GREATER PROVIDENCE DEPOSIT CORPORATION, ET AL.,

                      Defendants, Appellees.

                                          

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ronald R. Lagueux, U.S. District Judge]
                                                      

                                          

                              Before

                       Breyer, Chief Judge,
                                          
                  Selya and Cyr, Circuit Judges.
                                               

                                          

     Sheryl L. Vizvary on brief pro se.
                      
     Patricia K. Rocha and  Adler Pollack &amp; Sheehan on  brief for
                                                   
appellees.

                                          

                                          

          Per Curiam.  Cheryl L. Vizvary appeals a district court
          Per Curiam.
                    

order denying her request for recusal of the  district judge.  We

dismiss the appeal as moot.

          Appellant filed a pro se complaint in the United States

District  Court for the District  of Rhode Island  in July, 1990,

requesting  a judicial  declaration that  certain  loan documents

executed by her, her husband, and the appellee bank were null and

void.   The  complaint  also demanded  damages  and alleged  that

appellees'  efforts  to recover  their  mortgage  loan and  other

amounts due violated appellant's civil and constitutional rights.

Appellees   moved  to   dismiss  for   lack  of   subject  matter

jurisdiction and failure to state a claim upon which relief could

be granted.

          On  October 5, 1990,  appellant filed  a motion  for an

order permanently  restraining appellees from foreclosing  on her

residence,  which was  denied on  October 18,  1990.   During the

latter  part of  1990, appellant  filed a  voluntary petition  in

bankruptcy.1   Thereafter, she commenced  an adversary proceeding

in the bankruptcy court, objecting to the proof of claim filed by

the appellee  bank  and  challenging  its mortgage  lien  on  her

residence.

          On April 29,  1992, the  bankruptcy judge  conducted an

evidentiary hearing at which  appellant testified, and on May 28,

                    

     1The record  on appeal  does not reveal  whether appellant's
bankruptcy petition was filed before or after October 18, 1990.

                                2

1992,  the  bankruptcy  court  entered its  order  upholding  the

validity  of  various  loan   documents  and  the  mortgage  lien

challenged  by appellant in the district  court action from which

the present appeal emanates.  

          Meanwhile,  on  May 21,  1992,  three  weeks  after the

bankruptcy  court  hearing and  one  week  before the  bankruptcy

judge's order  rejecting her  lien and loan  document challenges,

appellant filed a motion to disqualify the presiding judge in the

district  court action.  On June 18, 1992, the recusal motion was

denied.

          Upon  the filing of  appellant's bankruptcy petition in

late  1990, the claims and property interests she asserted in the

pending  district court  action became  property of  the bankrupt

estate by operation of law.  See Bankruptcy Code   541; 11 U.S.C.
                                

  541.2   As a consequence, the parallel adversary proceeding was

litigated  in the bankruptcy court instead.  In due course, three

weeks  before the  district  court acted  on appellant's  recusal

motion, the bankruptcy court order dismissing  appellant's objec-

tions to the  bank's proof  of claim and  upholding its  mortgage

lien  became final.  Thus, the issues and claims initially raised

in the  pending  district  court  action were  barred  under  the

doctrines of issue and claim preclusion.  

                    

     2At a  status conference on February 25,  1991, the district
court  duly noted:  "Pltf  has filed bankruptcy  petition.  Deft.
has filed m/dismiss in bankruptcy  proceedings and will be filing
m/dismiss  in  this  case   after  hearing  in  bankruptcy  Court
(probably late March)."  The record on appeal thus discloses that
appellant  lacked standing to prosecute the claims pending in the
district court action below.  

                                3

          As  the bankruptcy court order adjudicating appellant's

claims in the parallel adversary proceeding became final prior to

any district  court  action  on  the recusal  motion,  the  order

appealed from is moot.  

          Appeal dismissed.
                          

                                4